                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT D. SEENO CONSTRUCTION                       Case No. 17-cv-03765-SI
                                         COMPANY, et al.,
                                   8
                                                        Plaintiffs,                         ORDER RE: DISCOVERY
                                   9
                                                  v.                                        Re: Dkt. Nos. 75, 77, 78
                                  10
                                         ASPEN INSURANCE UK LIMITED,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have submitted a discovery dispute to the Court for resolution. Before addressing

                                  14   the substance of the dispute, the Court notes that the parties have not been complying with this

                                  15   Court’s standing order regarding discovery, which requires inter alia that the parties engage in an

                                  16   in-person meet and confer regarding the dispute and the submission of a joint letter. The parties are

                                  17   directed to adhere to the standing order and the Court informs the parties that any further

                                  18   noncompliance will result in the rejection of the discovery letter.1

                                  19          With regard to the substance of the dispute, the parties disagree about what inquiries should

                                  20   be submitted to the accounting expert, as well as what information, if any, should be provided to the

                                  21   expert in conjunction with those questions. Defendant Aspen proposes that the parties set forth their

                                  22   respective policy interpretations to enable the expert to answer various questions, while plaintiff

                                  23   ADSCO asserts that it is unnecessary to do so and ADSCO accuses Aspen of attempting to “bias”

                                  24   the expert.

                                  25          The Court has reviewed the redlined version of the draft letter to the expert submitted as

                                  26   Exhibit C to defendant’s May 3, 2019 letter. The letter contains defendant’s proposed inquiries and

                                  27

                                  28
                                              1
                                                 The Court will issue a separate order regarding the parties’ dispute over plaintiffs’
                                       responses to defendant’s request for production of documents.
                                   1   policy positions and plaintiff’s redlining and responses. Although plaintiff disagrees with much of

                                   2   what defendant has proposed, the redlined letter shows that the parties do agree on a number of

                                   3   inquiries. The Court finds that the most sensible course is to provide the expert with only those

                                   4   questions that are agreed-upon, and for the expert to notify the Court and the parties through a letter

                                   5   whether there is any additional information, such as the parties’ interpretations of particular policy

                                   6   provisions, that the expert needs in order to answer the inquiries.

                                   7          The parties shall submit the joint list of inquiries to the expert no later than May 17, 2019.

                                   8   The Court requests that if the expert believes that he needs more information in order to answer the

                                   9   inquiries, the expert should notify the Court and the parties regarding what additional information

                                  10   is required by May 24, 2019. The expert may provide a letter to the parties that the parties can file

                                  11   on the docket.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: May 15, 2019                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
